DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2007/0276342 to Lin et al.
In the specification and figures, Lin discloses the apparatus as claimed by Applicant. With regard to claims 12, 20, Lin discloses an implantable valve structure with a rigid tubular housing 104 that fits within anatomical urethra 15 (see FIGS 15-17, ¶0068). The device further comprises an elastic cylindrical member 116 secured at each end of the housing, and means to distend the elastic member (magnets 117A/B, 118A/B, 119A/B) to close the lumen 110 (see FIGS 15-17, ¶0068). The device also comprises means for attaching 114 the valve structure within the anatomical tube (see ¶0087).  


With regard to claim 15, 16, Lin discloses an embodiment in which the wall of the tubular member comprises apertures 142 through which hydraulic fluid may be passed to actuate the elastic membrane (see FIGS 24, 27, 27, ¶0073). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0276342 to Lin et al in view of US 2005/0251182 to Bachmann et al.
In the specification and figures, Lin discloses the device substantially as claimed by Applicant (see rejections above). With regard to claims 14, 17-19, Lin fails to disclose a cord mechanism for causing movement of the elastic member. However, Bachmann discloses that such mechanisms are known in the art. Bachmann discloses a gastric 

With regard to claim 23, Bachmann discloses that the apparatus is made of ePTFE and silicone, both of which are biocompatible polymers (see at least ¶0067).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        28 January 2021